Citation Nr: 1542553	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  14-08 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable rating for internal hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1975 to September 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In this decision, the Board is granting a 10 percent rating for internal hemorrhoids. The issue of whether he is entitled to an even higher rating is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's internal hemorrhoids manifest with persistent bleeding but not anemia, some redundant tissue, and chronic pain and discomfort. 


CONCLUSION OF LAW

In resolving all doubt in his favor, his symptoms more closely approximate the criteria for a 10 percent rating than a noncompensable rating.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c) (2015).  Relevant treatment records have been associated with the claims file.  He was also provided with a VA examination in July 2012.  The Veteran alleges that this examination report is inadequate, and should have been more thorough.  The Board observes some inconsistencies with the examination, and is remanding this issue so that a more complete examination can be conducted.  However, there is no prejudice to the Veteran by relying on the available evidence to award a compensable rating for his internal hemorrhoids, because the issue is remaining open to be remanded for development and clarification.

Disability Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2015).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The Veteran's hemorrhoids are currently rated under DC 7336.  38 C.F.R. § 4.114 (2015).  Under DC 7336, a non-compensable (0 percent) rating is warranted for mild or moderate internal or external hemorrhoids.  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated 10 percent disabling.  Id.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are rated 20 percent disabling.  Id.

The July 2012 VA examination noted the Veteran's complaints of itching, burning, and bleeding with every bowel movement, and occasional bleeding in between bowel movements.  He diagnosed mild or moderate internal hemorrhoids.  However, he indicated that his examination was normal, with a mild amount of redundant tissue.  The Veteran was provided with laboratory tests, but the significance of the results were not discussed.  It was noted that a March 2009 colonoscopy diagnosed medium sized internal hemorrhoids.  The examiner opined that the hemorrhoids impact employment, in that he frequently has to run to the bathroom and has problems with diarrhea.  He also has itching and pain which is distracting from his work.

VA treatment records document the presence of hemorrhoids, but do not contain any description of their severity.

The Veteran asserts that he is in constant pain, and that he has bloody stools.  He complains of constant bleeding, discomfort, swelling, and itching.  He said that he has to wear protective undergarments, which need changing twice a day due to bleeding.  He said that over-the-counter medication does not really alleviate his symptoms.  He argues that his disability picture more closely approximates the criteria associated with a 10 percent rating than a noncompensable rating, and that doubt should be resolved in his favor.

The Board agrees.  Based on this body of evidence, a 10 percent rating is warranted for the entire period on appeal.  He has complained of persistent bleeding, which the Board finds credible.  He also has some redundant tissue.  He has pain, itching, and swelling, and his symptoms interfere with his ability to do his job.  Accordingly, the Board finds that a 10 percent rating is warranted.  38 C.F.R. §§ 4.3, 4.7, 4.114.

The evidence does not support a higher rating at this time.  The record does not show anemia-although blood tests were not interpreted on the VA examination-or the presence of fissures.  38 C.F.R. § 4.114, DC 7336.

The Board does not find that referral for extraschedular consideration is warranted at this time.  Extraschedular consideration is a component of an increased rating claim.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And here, there is evidence of symptoms that are not encompassed by the rating schedule.  Thun v. Peake, 22 Vet. App, 111 (2008).  However, it is not clear that these symptoms are attributable to his hemorrhoids, which will be addressed by the remand directives.  Because the issue of the appropriate rating to be assigned to his internal hemorrhoids for the entire period on appeal is being remanded, the issue of whether extraschedular consideration is warranted will be readjudicated when the evidence is more complete.

The Board does not find that a claim for a total disability rating due to individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The VA examiner did opine that the Veteran's hemorrhoids impacted his work, but there is no indication that they prevent him from working, and the Veteran has not so alleged.  

ORDER

A 10 percent rating is granted for internal hemorrhoids for the entire period on appeal.


REMAND

The Veteran's rating for internal hemorrhoids for the entire period on appeal is also remanded for additional development.

An updated VA examination, with all appropriate diagnostic tests, must be conducted.  The VA examiner must address the Veteran's statements regarding the severity of his symptoms, including whether diarrhea is attributed to hemorrhoids.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his hemorrhoids, and make arrangements to obtain all records not already associated with the claims file.

2.  After receipt of all records, schedule an appropriate examination for a report on the severity of the Veteran's internal hemorrhoids.  The examiner is asked to review the claims file and medical records prior to the examination, and to conduct a complete examination, with all appropriate diagnostic testing.  

The examiner is asked whether the Veteran has secondary anemia due to his hemorrhoids, or whether he has any fissures due to hemorrhoids.  

The examiner is asked to elicit a detailed history from the Veteran, and to address whether the symptoms that he complains of are attributable to hemorrhoids, including whether frequent diarrhea is attributable to hemorrhoids.  All symptoms of the internal hemorrhoids should be listed.

The examiner is asked to review the July 2012 VA examination, and to provide an interpretation for the CBC that was conducted in conjunction with that examination.  

All opinions are to be accompanied by explanatory rationale.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


